Citation Nr: 0720937	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a left leg 
disability on a direct basis or as secondary to the low back 
disorder.  

4.  Entitlement to service connection for a right leg 
disability on a direct basis or as secondary to the low back 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

Concerning the issue of service connection for diabetes 
mellitus as secondary to herbicide exposure, the Board 
observes that this issue is premised on the theory that the 
veteran was exposed to Agent Orange during his Vietnam-era 
service.  It is significant to note that service records show 
the veteran had Vietnam service and it must be determined 
whether he is entitled to the presumption that he was exposed 
to Agent Orange as claimed.  In this respect the Board 
acknowledges that there is no current evidence that he ever 
served on the land mass of the Republic of Vietnam.  

In September 2006, the Board implemented an administrative 
stay in claims for compensation based on exposure to 
herbicides pending decision by the U.S. Court of Appeals for 
the Federal Circuit in the appellate review of Haas v. 
Nicholson, 20 Vet. App. 257 (2006) and Ribaudo v Nicholson, 
No. 06-7662 (U.S. Vet. App. Jan. 26, 2007) (en banc).  

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is service on a vessel off the 
shore of Vietnam.  The present claim for service connection 
for diabetes mellitus falls within that category and is 
accordingly included in the stay.  Thus, that issue deferred.  
Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed will be 
resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his September 2006 Travel Board hearing, the appellant 
reported continued treatment for his orthopedic complaints at 
a private facility (Franklin Primary Health Center, Inc.).  
The Board notes that the most recently dated treatment 
records from that facility are from 2003.  He also thought 
that he might have been treated for his back complaints 
shortly before/after service discharge at private facilities 
in Portland, Oregon, and at Balboa Hospital in San Diego, 
California.  The AMC/RO should take appropriate steps to 
identify and obtain these records.  All records obtained must 
be associated with the claims file.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back or lower leg disabilities 
since discharge from service.  This is to 
include medical facilities in Portland, 
Oregon, and the "Balbo Hospital" in San 
Diego, California.  Also records dated 
subsequent to 2003 from treatment at the 
Franklin Primary Health Center, Inc., 
P.O. Box 2048, in Mobile, Alabama, should 
be secured and added to the claims file.  

All efforts to obtain these records 
must be documented in the claims file.  
If any records cannot be obtained, it 
should be so stated, and the veteran is 
to be informed of any records that 
could not be obtained.  

2.  In relation to the claims regarding 
service connection for low back and 
right and left lower leg disabilities, 
any additional development suggested by 
the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.  

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and readjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



